[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                  FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-12871                ELEVENTH CIRCUIT
                                                            November 20, 2008
                          Non-Argument Calendar
                        ________________________           THOMAS K. KAHN
                                                                CLERK

                     D. C. Docket No. 07-00166-CR-W-N

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                    versus

JOHN WEBSTER,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Alabama
                       _________________________
                             (November 20, 2008)


Before CARNES, BARKETT, and KRAVITCH, Circuit Judges.

PER CURIAM:

     John Webster appeals his convictions for unlawful possession of a firearm
by a felon, in violation of 18 U.S.C. § 922(g)(1), and possession of marijuana, in

violation of 21 U.S.C. § 844(a). In particular Webster challenges the district

court’s denial of his motion to suppress the firearm and marijuana, which was

discovered when Webster was searched after being pulled over because a police

officer believed that Webster’s car matched a “be on the look out” warning

(“BOLO”) issued earlier that day.

                                         I.

      On March 28, 2008, the Montgomery Police Department issued a BOLO for

dark-colored vehicle with something to the effect of “Down South Customs”

written on the rear window, which had been allegedly involved in a shooting

earlier that day. Approximately one and a half to two hours later Officer Gerald

Manora saw Webster driving down Eastern Boulevard in Montgomery, Alabama.

Webster was driving a blue Pontiac Grand Am with a decal on the rear window

advertising his sister’s business, “Down and Dirty Customs.” Although Officer

Manora could not recall where the earlier shooting had occurred, he believed that

Webster’s car matched the description in the BOLO. He began to follow Webster

and called for backup to assist him in making a stop.

      After following Webster for several minutes Officer Manora pulled Webster

over in the Wal Mart parking lot off of Eastern Boulevard, approached the car, and

                                         2
asked Webster for his license and proof of insurance. Officer Manora also told

Webster that he had pulled him over because his vehicle matched the description

of a car involved in a shooting earlier that day and asked Webster to submit to a

pat-down search. Webster consented. During the search, Officer Manora found a

nine-millimeter pistol in the waistband of Webster’s pants. Officer Manora

secured the weapon, placed Webster under arrest, and searched Webster more

thoroughly, discovering marijuana in Webster’s pocket.

      After arresting Webster, Officer Manora radioed in to dispatch to confirm

whether Webster’s car was the one that had been involved in the shooting.

Dispatch provided Webster with an updated BOLO description and told Manora

that Webster’s vehicle did not match the vehicle involved in the shooting.

      Webster was indicted for possession of a handgun by a felon, in violation of

18 U.S.C. § 922(g)(1), and possession of marijuana, in violation of 21 U.S.C. §

844(a). Webster filed a motion to suppress the handgun and marijuana,

contending that Officer Manora’s stop violated his Fourth Amendment rights. At

the suppression hearing, Officer Manora testified that Webster had not committed

any traffic violations and that he had pulled Webster over solely because he

believed that Webster’s car matched the description in the BOLO. Officer Manora

could not recall whether the BOLO specified a particular make and model of car,

                                         3
but he believed that the description was “a dark-colored vehicle, unknown make

and model” with “something to the effect of Down South Customs” written on the

rear window. He also testified that BOLOs based on witness descriptions often

lead to “general lookout[s]” because witnesses are “unsure of the make and

model.” When the court asked Officer Manora whether he could have called in to

dispatch to confirm whether Webster’s car matched the BOLO, he admitted that he

could have but “[i]t would have been kind of difficult on a motorcycle.”

      After the hearing the magistrate judge issued a report recommending that

the district court deny Webster’s motion to suppress and finding that Officer

Manora was able to “articulate a minimal objective justification” for the search

due to “the unique similarities of Webster’s car to the BOLO.” The district court

adopted the magistrate judge’s recommendation, finding that Officer Manora had

been “operating on information provided by the police department to be on the

look-out for ‘a dark-colored vehicle, unknown make and model’” with “something

to the effect of Down South Customs” on the rear window and that the similarities

between that description and Webster’s car justified the stop. Webster entered a

conditional guilty plea to the charges, preserving the right to appeal the denial of

his motion to suppress.




                                          4
                                          II.

      Webster contends that the initial stop of his car violated his Fourth

Amendment rights because Officer Manora did not have a reasonable suspicion

that Webster had been involved in the earlier shooting. “We review for clear error

a district court’s findings of fact on a motion to suppress” and “review de novo its

application of law to those facts.” United States v. Hunter, 291 F.3d 1302, 1305

(11th Cir. 2002) (citation omitted).

      The Supreme Court has established that police officers may conduct

warrantless investigatory searches without violating the Fourth Amendment where

there is a reasonable suspicion of criminal wrongdoing. See Terry v. Ohio, 392
U.S. 1, 30, 88 S. Ct. 1868, 1884 (1964). This includes the right to stop a moving

vehicle, see United States v. Hensley, 469 U.S. 221, 226, 105 S. Ct. 675, 678, 680

(1984), and also includes investigations of past crimes. See id. at 229, 105 S. Ct.

at 680. In our review of whether there was reasonable suspicion, we look at the

totality of the circumstances. See United States v. Arvizu, 534 U.S. 266, 273, 122
S. Ct. 744, 750 (2002). Reasonable suspicion is a somewhat abstract standard that

“is not readily, or even usefully, reduced to a neat set of legal rules.” United

States v. Sokolow, 490 U.S. 1, 7, 109 S. Ct. 1581, 1585 (1989) (internal citation

and quotation marks omitted). What we do know are the bounds. Reasonable

                                          5
suspicion demands “considerably less” than probable cause, but “the police are

required to articulate some minimal, objective justification for the stop.” United

State v. Mikell, 102 F.3d 470, 475 (11th Cir. 1996). That justification may be

based on the information available to the officer at the time. See Arvizu, 534 U.S.

at 273, 122 S. Ct. at 750–51; cf. United States v. Gonzalez, 969 F.2d 999, 1003

(11th Cir. 1992) (probable cause determination considers “whether the objective

facts available to the officers at the time of arrest were sufficient to justify a

reasonable belief that an offense was being committed”) (emphasis added). In

forming reasonable suspicion, an officer may rely on information provided by a

police bulletin to justify a Terry stop. See United States v . Hensley, 469 U.S. 221,

232, 104 S. Ct. 675, 682 (1985).

      Webster contends that the BOLO description was too vague to provide a

minimal, objective justification for the Terry stop because there are too many

vehicles that could have matched the description. Although we agree that the

BOLO description was far from a model of clarity, we do not agree that it was

prohibitively vague. This is not a case where the BOLO described only the color

of the vehicle. Instead, the BOLO described a dark-colored vehicle with writing

on the rear window to the effect of “Down South Customs.” We are convinced

that such a description sufficiently narrows the field of suspected vehicles so as to

                                            6
support reasonable suspicion for a Terry stop. Webster’s attempt to distinguish

the BOLO description of “Down South Customs” from his vehicle’s “Down and

Dirty Customs” is unpersuasive, and we conclude that the BOLO description

received by Officer Manora was sufficiently similar to Webster’s car to justify the

Terry stop.

      We must also reject Webster’s argument that Officer Manora lacked an

objective justification for the stop because he failed to call in to dispatch to

confirm the BOLO before the stop. It is true that if Officer Manora had called in

to confirm the BOLO, he would have been told that Webster’s car did not match

the car driven by the suspect in the shooting. Had Officer Manora done so, it may

well be true that he would not have stopped Webster’s car and Webster would not

have been arrested. But our review of reasonable suspicion is based on the

information available to the officer at the time of the stop, see Arvizu, 534 U.S. at

273, 122 S. Ct. at 750–51, and Officer Manora was not aware of the updated

BOLO description when he stopped Webster. Although it might have been better

for Officer Manora to call in to confirm the BOLO before stopping Webster, we

cannot say that it was unreasonable for him not to do so. Under the totality of the

circumstances, the similarity of Webster’s car to the BOLO description provided a

minimal, objective justification to establish reasonable suspicion to justify an

                                           7
investigatory stop of Webster’s car. Thus the district court properly denied

Webster’s motion to suppress. Because the stop was legal, it follows that the

handgun and the marijuana discovered as a result of that stop were admissible.

      AFFIRMED.




                                         8